UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):October 29, 2007 ClearOne Communications, Inc. (Exact Name of Registrant as Specified in Its Charter) Utah (State or Other Jurisdiction of Incorporation) 000-17219 87-0398877 (Commission File Number) (I.R.S. employer identification number) 5225 Wiley Post Way, Suite 500 Salt Lake City, Utah 84116 (Address of principal executive offices) (Zip Code) (801) 975-7200 (Registrant’s Telephone Number, Including Area Code) Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On October 29, 2007, ClearOne Communications, Inc. (the “Company”) issued a press release announcing its financial results for the quarter ended September 30, 2007. The full text of the Company’s press release is furnished herewith as Exhibit 99.1. Item9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Title of Document Location 99.1 Press Release dated October 29, 2007 captioned “ClearOne Reports Fiscal 2008 First Quarter Results.” This Filing SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CLEARONE COMMUNICATIONS, INC. Date:October 29, 2007 By: /s/ Greg A. LeClaire Greg A. LeClaire Vice President of Finance
